UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 14-6053


STEPHON MASON,

                 Petitioner - Appellant,

          v.

TERRY O'BRIEN, Warden, U.S.P. Hazelton,

                 Respondent - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins.      John Preston Bailey,
Chief District Judge. (2:13-cv-00050-JPB-JSK)


Submitted:   April 8, 2014                 Decided:   April 18, 2014


Before WILKINSON and NIEMEYER, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Stephon Mason, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Stephon      Mason,     a     federal      prisoner,      appeals      the

district     court’s   order     accepting      the     recommendation       of   the

magistrate    judge    and    denying    relief    on    his   28   U.S.C.    § 2241

(2012)   petition.       We    have     reviewed   the    record     and   find    no

reversible error.       Accordingly, we affirm for the reasons stated

by the district court.         Mason v. O’Brien, No. 2:13-cv-00050-JPB-

JSK (N.D. W. Va. Dec. 17, 2013).              We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                           AFFIRMED




                                          2